


Exhibit 10.1




THIS AGREEMENT is made the 19th day of June, 2013


BETWEEN:


Validus Holdings, Ltd. (hereinafter called the “Company”) of the one part and
Michael Moore (hereinafter called the “Employee”) of the other part.


WHEREAS


The Company wishes to appoint the Employee to the position of Chief Accounting
Officer of the Company upon the following terms and conditions:


NOW IT IS HEREBY AGREED as follows:


1.
Definitions



For purposes of this Agreement, the following terms have the meanings set forth
below:


“Affiliate” or “Affiliates” means Validus Holdings, Ltd., (“Parent”), any
Subsidiary of Parent and any Subsidiary of the Company.


“Confidential Information” means information that is not generally known to the
public and that was or is used, developed or obtained by the Company or its
Affiliates in connection with their business. It shall not include information
(a) required to be disclosed by court or administrative order, (b) lawfully
obtainable from other sources or which is in the public domain through no fault
of the Employee; or (c) the disclosure of which is consented to in writing by
the Company.
“Date of Termination” shall mean the first to occur of the following: (a) the
six (6) month anniversary of the Company providing Notice of Termination to the
Employee; (b) immediately upon the Company providing summary notice pursuant to
Section 9 hereof; or (c) the six (6) month anniversary of the Employee providing
Notice of Termination to the Company.




--------------------------------------------------------------------------------




“Notice of Termination” shall mean a notice which shall set forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
employment under this Agreement.
2.
Period of Employment

The Company shall engage the Employee and the Employee shall serve the Company
as Chief Accounting Officer. This Agreement shall commence pending Immigration
approval, and shall continue subject as hereinafter mentioned. If applicable,
employment of the Employee will be subject to the formal permission of the
Department of Immigration - Ministry of Labour, Home Affairs & Public Safety for
Employee to work and reside in Bermuda.


3.
Duties

The Employee will perform such duties of Chief Accounting Officer and such other
duties as are in the opinion of the Company appropriate to the position and will
perform such other duties and exercise such powers in the Company or any of its
Affiliates as may from time to time be delegated to Employee by or with the
authority of the senior management of the Company.


4.
Location

The Employee will perform their duties in Bermuda.


5.
Hours of Work

The Employee is employed in a professional position and will not be entitled to
be paid overtime pay. The salary hereunder reflects that at times the Employee
will be required to work outside of office hours being 9:00 am to 5:00 pm Monday
through Friday.


6.
Dress Code

Business casual.


7.
Other Interests

The Employee will devote the whole of his time, attention and ability to the
business and affairs of the Company and will at all times use his best
endeavours to promote the Company interests. The Employee will not, without the
previous written consent of the Company, be concerned with or interested in any
trade or business other than that of the Company and its Affiliates or accept
remuneration for any other employment or service whatsoever except that the
Employee may hold shares or securities in any company which is quoted on a
recognised Stock Exchange or dealt in




--------------------------------------------------------------------------------




publicly. The Employee will be required to lodge a note of any interest in such
shares or securities from time to time or as requested.


8.
Remuneration

(a)
The Employee will be paid in the sum of $380,000 per annum (the “Base Salary”).
This amount will be paid on a monthly basis, in arrears. If applicable,
deductions may be made from this gross amount as is customary in the Bermuda
market place.



(b)
The Employee's salary may be adjusted from time to time at the discretion of the
Company. Annual salary reviews are to occur with adjustments effective April 1st
or at some time as declared by the senior management of the Company. The first
such review will be April 1st, 2014.



(c)
In addition to the Base Salary, the Employee shall be eligible to participate in
an annual bonus plan with a target bonus of 100% of annual salary at terms set
forth from time to time by the senior management of the Company.



(d)
In addition to the Base Salary, and any bonus payable to the Employee, the
Employee shall be entitled to the following benefits during the period of
employment:



1)
such major medical, life insurance and disability insurance coverage as is, or
may during the period of employment, be provided generally for other employees
of the Company as set forth from time to time in the applicable plan documents;



2)
in addition to the public holidays referenced in the Public Holidays Act of
1947, a maximum of twenty (20) days of paid vacation annually during the term of
employment.



(e)    The Company provides a pension plan calculated at 10% of salary.




--------------------------------------------------------------------------------




(f)
A housing allowance for the period during which the Employee's place of work is
Bermuda in an amount up to $12,000 per month, payable monthly in advance;

(g)
One (1) club membership for the period during which the Employee's place of
employment is Bermuda.

(h)
The Parent shall grant to the employee 11,000 shares of restricted common stock
of the Parent on the next grant date after the actual start date (June 1,
September 1 or December 1) which shall vest ratably over four (4) years
beginning June 1, 2014). The terms of such restricted common stock including
terms pertaining to vesting, exercise and cancellation, shall be as set forth in
the Parent equity incentive plan (the “Incentive Plan”) and the applicable award
agreements and will be granted when approved by the Compensation Committee of
the Board of Directors of the Parent.



9.
Probation

The Employee shall initially be employed for a probationary period of three (3)
calendar months (the “Probation Period”). A meeting will be held with the
employee at the earliest opportunity near the end of the Probation Period in
order to confirm employment on a regular basis, extend the Probation Period or
terminate employment. Should such meeting take place after the initial Probation
Period; the Probation Period will automatically extend to that period. During
the Probation Period, the Employee's employment may be terminated for any reason
without notice.




10.
Summary Dismissal

This Agreement shall be subject to termination by the Company by summary notice
in writing:


(a)
if the Employee shall be guilty of serious misconduct; or



(b)
if the Employee having been warned in writing of repeated misconduct issues, is
guilty of further misconduct; or



(c)
if the Employee, having been warned in writing of a lack of performance
continues to display a lack of performance.



11. Garden Leave
Following the provision of a Notice of Termination either by the Company or by
the Employee, the Company may direct, in its sole and exclusive discretion, that
the Employee perform no duties,




--------------------------------------------------------------------------------




exercise no powers and resign from any office held in connection with his
employment with the Company or its Affiliates; provided, however, that,
following any such direction, the Employee will continue to be required to
comply with his other obligations under this Agreement (and will continue to
have a duty of loyalty to the Company as an employee) through the end of the
Employment Period.


12. Noncompetition
The Employee acknowledges that during his employment with the Company, he will
become familiar with trade secrets and other Confidential Information concerning
the Company or its Affiliates, and that his services will be of special, unique
and extraordinary value to the Company. In addition, the Employee hereby agrees
that at any time during the Employment Period, and for a period ending 6 months
after the Date of Termination (the “Noncompetition Period”), he will not
directly or indirectly own, manage, control, participate in, consult with,
render services for or in any manner engage in any business competing with the
businesses of the Company or its Affiliates as such businesses exist or are in
process or being planned as of the Date of Termination, within any geographical
area in which the Company or its Affiliates engage or plan to engage in such
businesses; provided, however, that the portion of the Noncompetition Period
following the Date of Termination shall be reduced by the period of time, if
any, between the date of Notice of Termination is given and the Date of
Termination. It shall not be considered a violation of this Section 11 for the
Employee to be a passive owner of not more than 2% of the outstanding stock of
any class of a corporation which is publicly traded, so long as the Employee has
no active participation in the business of such corporation.


13. Nonsolicitation of Employees
The Employee hereby agrees that during the Employment Period and for a period of
6 months after the Date of Termination (the “Nonsolicitation Period”) the
Employee will not, directly or indirectly through another entity, induce or
attempt to induce any employee of the Company or its Affiliates to leave the
employ of the Company or its Affiliates, or in any way interfere with the
relationship between the Company or its Affiliates and any employee thereof or
otherwise employ or receive the services of any individual who was an employee
of the Company or its Affiliates at any time during such Nonsolicitation Period
or within the six-month period prior thereto.


14. Nonsolicitation of Customers




--------------------------------------------------------------------------------




During the Nonsolicitation Period, the Employee will not induce or attempt to
induce any customer, supplier, client, insured, reinsured, reinsurer, broker,
licensee or other business relation of the Company or its Affiliates to cease
doing business with the Company or its Affiliates.


15. Enforcement
If, at the enforcement of Sections 11, 12, or 13, a court holds that the
duration, scope or area restrictions stated herein are unreasonable under
circumstances then existing, the parties agree that the maximum duration, scope
or area reasonable under such circumstances will be substituted for the stated
duration, scope or area and that the court will be permitted to revise the
restrictions contained in Section 11, 12, or 13, as the case may be, to cover
the maximum duration, scope and area permitted by law.


16. Confidentiality
The Employee will not, either during the term of this Agreement or thereafter,
except in the proper course of his or her duties, disclose any information
concerning any of the business or affairs of the Company or any of its
Affiliates which may come to the Employee's knowledge during the Employment
Period and the Employee will use his or her best endeavours to prevent any such
disclosure. The restriction shall continue to apply after the termination of
this Agreement without limit in point of time but shall cease to apply to
information or knowledge which may come into the public domain.


17. Grievance and Disciplinary
All or any disputes or grievances arising from this contract or the employment
shall be dealt with as follows:


(a)
Within ten days the dispute or grievance is to be communicated to senior
management who shall investigate the dispute or grievance and adjudicate upon
it.



(b)
If the dispute or grievance cannot be resolved as above, the Company and the
Employee at the Company's expense shall seek mediation of the dispute. Such
independent mediator shall be appointed jointly by the parties and in the event
there is no agreement, shall be appointed by the nominating committee for the
time being of the Chartered Institute of Arbitrators Bermuda Branch.







--------------------------------------------------------------------------------




(c)
Should the dispute or grievance remain unresolved following mediation, the
parties will submit to a binding arbitration pursuant to the provisions of the
Arbitration Act 1986.



18. Notices
Notices may be given by either the Company or the Employee by letter or by
authenticated cable, facsimile or tested telex message addressed to the other
party at (in the case of the Company) its Head Office for the time being and (in
the case of the Employee) their last known address and any such notice given by
letter shall be deemed to have been given at the time at which the letter would
be delivered in the ordinary course of the post.


19. Governing Law
This Agreement and the performance hereof shall be construed and governed in
accordance with the laws of Bermuda and the parties hereto submit to the
exclusive jurisdiction of the Supreme Court of Bermuda.


20. Severability
If any provision of this Agreement is or becomes invalid, illegal or
unenforceable in any respect under any law, the validity, legality and
enforceability of the remaining provisions hereof shall not in any way be
affected or impaired.


21. Waivers
No delay or omission by either party hereto in exercising any right, power or
privilege hereunder shall impair such right, power or privilege, nor shall any
single or partial exercise of any such right, power or privilege preclude any
further exercise thereof or the exercise of any other right, power or privilege.


22. Statement of Employment
This agreement shall represent the Statement of Employment required to be given
to an Employee pursuant to the provision of section 6 of the Employment Act
2000.






--------------------------------------------------------------------------------






IN WITNESS WHEREOF the parties hereto have hereunto set their hands the day and
year first above written.
/s/ Michael Moore
Signed    ……………………………..
Employee
6/19/13
Dated    ………………………………..


/s/ Tammy Barclay
Signed    ……………………………..
For the Company
6/19/13
Dated……………………………….






